Interim Decision #2409

MATTER OF AERO—ME3IO0

"Flight #142"

In Fine Proceedings
LOS-10/2.860
Decided by Board July 16, 1975
Liability to f ne lies under section 231 of the Immigration and Nationality Act for failure of
the carrier to present a manifest in the form of a separate arrival-departure card (Form
1-94) for each alien passenger involved arriving in the United States by air notwithstanding the flight in question originated in Mexico (section 231(a)(2) of the Act; 8
CFR 231.:1(b)).
IN RE:

AE RO-MEXICO "FLIGHT #142," which arrived at Los Angeles, California,
from foreign, on July 17, 1974. 21 alien passengers involved.

BASIS FOR FINE: Act of 1952—Section 231(a), [8 U.S.C. 1221(a)]
ON BEHALF OP SERVICE:

ON BEHALF OF CARRIER:

Paul C. Vincent

Emanuel 33raude, Esquire
215 W. 5th Street, suite 910
Los Angeles, California 90013

Appellate Trial Attorney

In a decision dated January 21, 1975, the district director imposed a
fine in the total amount of $210 upon the carrier under section 231(d) of
the Immigration and Nationality Act for 21 violations of section 231(a) of
the Act. The carrier has appealed from that decision. The appeal will he
dismissed.
Section 231(a) of the Act provides:
Upon the arrival of any person by water or by air at any port within the United States
from any place outside the United States, it shall be the duty of the master or
commanding officer, or authorized agent, owner, or consignee of the vessel or aircraft,
having any such person on board to deliver to the immigration officers at the port of
arrival typewritten or printed lists or manifests of the persona on board such vessel or

aircraft. Sach lists or manifests shall be prepared at such time, be in such form and shall
contain sir% information as the Attorney General shall prescribe by regulation as being
necessary for the identification of the persons transported and for the enforcement of
the inunigration laws. This subsection shall not require the master or commanding
officer, or authorized agent, owner, or consignee of a vessel or aircraft to furnish a list or
manifest relating (1) to an alien crewman or (2) to any other person arriving by air on a
trip originating in foreign contiguous territory, except (with respect to such arrivals by
air) as may be required by regulation isaued pursuant to section 299.

Counsel's initial contention is that since the flight in question origi392

Interim Decision #2409
nated in Mexico, section 231(a)(2) of the Act exempts the carrier from
the manifest requirements of section 231(a). Counsel's argument, however, overlooks the language of section 231(a)(2), which authorizes the
Attorney General, pursuant to the authority granted to him in section
239 of the Act', to promulgate regulations making the provisions of
section 231(a) applicable even on flights originating in foreign contiguous territory. Pursuant to this authority, the Attorney General has
promulgated regulations making the provisions of section 231(a) applicable to all aircraft arriving in the United States except those arriving
directly from Canada and those arriving in the Virgin Islands of the
United States directly from the British Virgin Islands. 8 CFR 231.1(b).
Thus flights arriving from Mexico clearly are subject to the manifest
requirements of section 231(a) of the Act.
Next, counsel contends that 8 CFR 231.1(b), which prescribes "a
manifest in the form of a separate arrival-departure card (Form I-94),"
does not comply with section 231(a), which refers to "typewritten or
printed lists or manifests of the persons on board such vessel or aircraft." Once again, counsel's argument ignores the language of section
231(a), which states! "Such lists or manifests shall be prepared at such
time, be in such form and shall contain such information as the Attorney
General shall prescribe by regulation as being necessary for the identification of the persons transported and for the enforcement of the immigration laws."
Finally, counsel argues that the portion of 8 CFR 231.1(b) which
requires the captain or agent to "present a manifest in the form of a
separate arrival-departure card (Form 1-94) prepared for and presented
by each alien passenger on board," does not adequately inform the
carrier as to "Wust who presents what, and when, pursuant to the
regulation." We reject this contention.
The plain meaning of the regulation is that the carrier is responsible
for preparing a Form 1-94 to be presented by each alien passenger upon
inspection by an immigration officer. Moreover, the present violations
can hardly be said to be the result of any misunderstanding on the part
of the carrier in light of the fact that (1) the record shows that on July
25, 1974, more than three weeks prior to the flight in question, the
carrier was warned by the Service on Form I - 80, that the alien passengers aboard one of its flights had failed to present the required Forms
I-942, and (2) this is hardly an isolated instance of violation by this
The pertinent protion of section 239 of the Act states: "The Attorney General is
authorized . . -(3) by regulation to provide for the application to civil air navigation of the
provisions of this Act where not expressly so provided in this Act to such extent and upon
such conditions as ho dooms noeassuy."
2

Form 1-80 states, in part:
You will receive a similar report for each of your plane arrivals for which deficient

393

Interim Decision #2409
carrier of the manifest requirements of section 231, since by counsel's
own admission there were 233 similar penalties pending against the
carrier at the time of oral argument (0.A. p. 2). 3
The district director's decision was correct. The appeal will be
dismissed.

ORDER: The appeal is dismissed.

Forms 1-94 are presented or when alien passengers are presented for inspection
without Forms 1-94.
Your attention is called to the reverse of this letter which contains instructions which
may serve as a reminder concerning the proper preparation of Forms 1-94.
It is hoped that this information will aid in the preparation of these forms, in order
that the inspection and entry of your passengers may be expedited.
We take administrative notice of the fact that this carrier recently has been before us
on several occasions with respect to similar violations of the manifest requirements of
section 231 of the Act. Matter of Air Mexico "Flight #144," LOS-102.654 (BIA 1974);
Matter of Aerataves de Mexico "Flight #405," NYC-10/52.3151 (BIA, 1974).
'

394

